[Cite as Guy v. Spader Freight Servs., Inc., 2014-Ohio-4861.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


Roosevelt Guy, II                                           Court of Appeals No. L-14-1072

        Appellant                                           Trial Court No. CVF-13-11978

v.

Spader Freight Services, Inc.                               DECISION AND JUDGMENT

        Appellee                                            Decided: October 31, 2014


                                                  *****

        Roosevelt Guy, II, pro se.

        Beth A. Wittmann and Kimberly K. Pendrick, for appellee.

                                                  *****
        SINGER, J.

        {¶ 1} Appellant, Roosevelt Guy, sought an accelerated appeal from the February

13, 2014 judgment of the Toledo Municipal Court granting judgment on the pleadings

and dismissing his complaint. For the reasons which follow, we affirm.
       {¶ 2} Appellant brought suit against appellee asserting a claim of slander.

Appellant asserted that after his employment was wrongfully terminated by appellee, he

received a letter from appellee dated November 9, 2012. Appellant claimed that appellee

maliciously slandered appellant in that letter. In the letter, appellee’s attorney stated that

she had been employed to represent appellee regarding appellant’s threatened racial

discrimination lawsuit. She further stated that “you were selected for a random drug test

and refused the test as you claimed you were ‘not prepared.’” In an earlier letter of

September 25, 2012, from appellee to appellant, appellee stated that: “This letter is to

confirm that there was miss communication [sic] with your random drug test and it is not

a refusal to test.” After appellee filed an answer to the complaint, appellant filed a

motion for judgment on the pleadings pursuant to Civ.R. 12(C) and appellee filed a cross-

motion for judgment on the pleadings.

       {¶ 3} In its February 13, 2014 judgment, the municipal court found that the

statement made by appellee’s attorney was made in connection with anticipation of

litigation. Therefore, appellee had an absolute privilege against a defamation action, and

the court granted appellee’s motion for judgment on the pleadings. Appellant sought an

appeal from this judgment.

       {¶ 4} We utilize a de novo standard of review when reviewing a decision on a

motion for judgment on the pleadings pursuant to Civ.R. 12(C). Miller v. Ameritech,

10th Dist. Franklin No. 00AP-909, 2001 WL 604200, *1 (June 5, 2001). A judgment on




2.
the pleadings is warranted where the plaintiff has failed to allege the material facts

necessary to establish that the plaintiff is entitled to judgment as a matter of law. State ex

rel. Pirman v. Money, 69 Ohio St. 3d 591, 592-93, 635 N.E.2d 26 (1994). In ruling on the

motion, the trial court must consider only the statements contained in the pleadings.

Workman v. Franklin Cty., 10th Dist. Franklin No. 00AP-1449, 2001 WL 988005 *2

(Aug. 28, 2001) (citations omitted).

       {¶ 5} Appellant’s four assignments of error are interrelated and have been

consolidated for our review. Appellant argues that the trial court erred by failing to give

appellant the opportunity to explain to the court his intended cause of action. He also

argues the court failed to consider that appellee’s slanderous statement has been and will

be publicly published to potential employers. We find these arguments lack merit.

       {¶ 6} The trial court found that the only allegation appellant made in the complaint

was that appellee slandered appellant in the November 9, 2012, letter. We agree. The

trial court did not err in failing to let appellant clarify his intended claim. When faced

with a Civ.R. 12(C) motion for judgment on the pleadings, the trial court could not

consider anything other than the complaint itself. The complaint does not include any

claim that appellee has ever published the allegedly slanderous statement to a potential

employer. The trial court could not have considered any other claims that were not

specifically asserted in the complaint. Therefore, all of appellant’s assignments of error

are found not well-taken.




3.
       {¶ 7} The judgment of the Toledo Municipal Court is affirmed. Appellant is

ordered to pay the court costs of this appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See
also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



          This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.